Citation Nr: 1242085	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-35 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial effective date prior to March 3, 2008, for the award of a 30 percent evaluation for arthritis of the cervical spine.

2.  Entitlement to an initial separate compensable evaluation for arthritis of the cervical spine prior to March 3, 2008.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the matter was later transferred to the Nashville, Tennessee RO.

This matter was last before the Board in March 2010, at which time it was remanded for further development, particularly the issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board also notes that the Veteran has indicated that he is not only disagreeing with the effective date of the 30 percent evaluation, but also the date he "should have received a compensation rating on this issue" and has objected to the noncompensable evaluation assigned prior to March 3, 2008.  See  August 2010 VA Form 9.  The RO has addressed this issue in a Statement of the Case dated in August 2010.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  As such, the Board has recharacterized the issues on appeal to reflect this downstream issue.  


FINDINGS OF FACT

1.  On January 13, 2003, VA received the Veteran's claim for service connection of arthritis of the cervical spine and there was no earlier claim pending.  

2.  Prior to March 3, 2008, the competent and probative evidence does not demonstrate that the Veteran's cervical spine arthritis was confirmed by X-ray, manifested by any objectively confirmed limitation of motion, incapacitating episodes, incapacitating exacerbations or by intervertebral disc syndrome.
CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to March 3, 2008, for the award of 30 percent initial evaluation for arthritis of the cervical spine is not established.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.130, 4.71a, Diagnostic Code 5290 (effective prior to September 26, 2003), Diagnostic Code 5293, effective prior to September 23, 2002), Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003), Diagnostic Codes 5235-5243 (effective from September 26, 2003).

2.  Entitlement to a separate compensable evaluation for a cervical spine disability is not warranted prior to March 3, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2012); 4.71a, Diagnostic Code 5290 (effective prior to September 26, 2003), Diagnostic Code 5293, effective prior to September 23, 2002), Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003), Diagnostic Codes 5235-5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
With respect to earlier effective date claims, in cases such as this where the benefits sought have been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case and the Veteran has not alleged any prejudice.

Nevertheless, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran was notified that his benefits were awarded and of the effective date and evaluation thereof.  He was provided notice how to appeal that decision, and he did so.  He was provided a Statement of the Case.  VA has obtained the Veteran's service treatment records, VA records and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

The Board therefore finds that a decision on the merits at this time does not violate the VCAA, or prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Analysis

The record confirms that service connection was established for the Veteran's cervical spine disability effective in January 2003, and the disability was assigned a noncompensable rating.  In March 2008, the Veteran underwent a VA examination, the results of which led the RO to assign a 30 percent evaluation from the date of that examination.  Later, the Veteran's initial noncompensable rating was increased to 10 percent, when service connection for arthritis of the knee was established.  That 10 percent rating represents a rating for arthritis of 2 major joints, which in this case are the knee and cervical spine.  

The Veteran does not disagree with the effective date of the establishment of service connection; rather, he disagrees with the effective date of the 30 percent rating for the cervical spine disability.  He argues that the 30 percent rating should have been established as of the date of his grant of service connection in January 2003.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  

An exception applies to the general rules, however, under circumstances where evidence demonstrates that a factually ascertainable increase in service-connected disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records discloses no X-ray evidence of arthritis of the cervical spine.  The Veteran was assessed as having a cervical strain in August 1969 related to an automobile accident.  X-rays taken contemporaneously did not demonstrate arthritis.  He was treated for the strain and released from treatment the same day.  

The Veteran does not dispute, and the record does not disclose otherwise, that he filed his original claim for service connection of his cervical spine disability earlier than January 14, 2003.  The Veteran asserts that he is entitled to a 30 percent evaluation as of that date due to VA's failure to obtain an examination regarding his cervical spine until March 3, 2008, which the RO has assigned as the effective date of the 30 percent evaluation.  

Prior to March 3, 3008, the Veteran's cervical spine arthritis was evaluated along with his service-connected arthritis of the left knee as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which refers the rater to evaluate the condition as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See March 2011 Rating Decision.  For cases where no limitation is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, a 10 percent evaluation is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  The RO assigned a 10 percent evaluation under this provision.  

As this case involves the appeal from an initial grant of service connection, the regulations providing for an effective date up to 1 year prior in the case of a claim for increased compensation of an already service-connected disability are not for application.  38 C.F.R. § 3.400(o)(2); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Resolution of the present claim thus depends on whether the evidence substantiates a higher evaluation from January 2003 to March 2008, under the applicable regulations.  Notably, during the pendency of the appeal, the regulations addressing the spine were amended.   

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

While the Veteran's appeal was pending, VA revised regulations for evaluating disabilities of the spine.  The Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the law "precludes an effective date earlier than the effective date of the liberalizing ... regulation," but the Board shall continue to adjudicate whether a claimant would "receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  Accordingly, the Veteran's claims will be adjudicated under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic code for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).

Under old Diagnostic Code 5290 for limitation of motion of the cervical spine, 10 percent is slight, 20 percent is moderate, and 30 percent is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2012).

A 20 percent rating was warranted under Diagnostic Code 5293, intervertebral disc syndrome, for moderate recurring attacks.  A 40 percent rating was warranted if intervertebral disc syndrome was severe with recurring attacks and intermittent relief, and a maximum 60 percent evaluation was warranted when it was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site(s) of diseased disc(s), with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.
As an equitable point of reference, the Board notes that for VA rating purposes normal range of motion of the cervical spine is flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees in each direction, and rotation to 80 degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V.

Under the rating criteria in effect from September 23, 2002 through September 25, 2003, intervertebral disc syndrome was rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 'Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

The regulations regarding spine disabilities were revised effective September 26, 2003.  Under these regulations, a back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine .......................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ................................................. 20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Moreover, the new rating schedule for diseases and injuries of the spine provides for evaluation of intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Id.

As noted above, VA received the Veteran's claim for service connection of a cervical spine (neck) disability on January 14, 2003, and he does not dispute that this marks the date of his service connection claim.  In the claim received on that date he sought service connection for "neck injury." 

Of record are private treatment records dated within the year prior to the Veteran's January 2003 claim for service connection; however, they do no reference the Veteran's neck disability.  Also of record is a February 12, 2003, VA record pertaining to an Agent Orange examination.  The note documents a complaint of occasional neck pain, but no diagnosis in this regard.  It does not document limitation of motion or other objective findings.  

Also of record is a private treatment record received by VA on December 9, 2003, noting a complaint of a history of neck pain for one week along with radiation into the left shoulder dated in October 2000.  Neck pain and muscle spasm were assessed.  

In October 2005 the Veteran submitted his Substantive Appeal (VA Form 9).  He noted that the condition did not bother him constantly, but did give him pain and when he moved it a certain way.  He noted that the condition had continued to bother him since service.  

The most salient clinical evidence pertaining to the Veteran's cervical spine condition appears in a March 3, 2008, VA examination report.  The RO utilized this report in assigning the 30 percent evaluation in the aforementioned March 2008 rating decision.  The Veteran asks, essentially, that the Board extrapolate and utilize the findings from this examination report to award a 30 percent evaluation effective five years earlier, on January 14, 2003.

The Board acknowledges the Veteran's assertions and frustrations in not being afforded a VA examination to address the severity of his cervical spine disability.  Nevertheless, VA is bound by applicable laws and regulations governing the award of benefits, particularly those pertaining to the assignment of effective dates.  In the present case, the evidence of record dated prior to March 3, 2008, is sparse and only indicates complaints of neck pain.  The evidence dated prior thereto contains no objective evidence of any goniometrics (limitation of motion), or other cervical pathology, and no evidence of any incapacitating episodes/exacerbations, or, most saliently, any X-ray evidence of arthritis.  There is no evidence of intervertebral disc syndrome dated prior to March 3, 2008.   See Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (citing THE MERCK MANUAL at 1515, (16th ed. 1992)).  In the absence of any such evidence, the claim for an effective date prior to March 2008 for the 30 percent rating must be denied under all of the aforementioned regulations regarding the spine as the applicable regulations require minimal findings in this regard.  Gilbert, supra.  

Lastly, the Board will address whether the evidence establishes entitlement to a compensable evaluation before to March 3, 2008.  Prior to that date, the Veteran's cervical spine arthritis was evaluated along with his service-connected arthritis of the left knee as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which refers the rater to evaluate the condition as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For cases where no limitation is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, a 10 percent evaluation is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is a major joint and the cervical spine is considered a group of minor joints ratable on parity with major joints.  38 C.F.R. § 4.45.

In the present case, it is clear that prior to March 3, 2008, there appears no evidence of limitation of motion objectively confirmed by any clinical findings.  The Board notes that the Veteran's VA record dated in February 2003 noted occasional neck pain, but there appears no clinical evidence of limitation of motion at this time.  Moreover, no cervical condition, to include arthritis was assessed and no X-rays demonstrate arthritis prior thereto.  There is also no evidence of intervertebral disc syndrome or incapacitating exacerbations dated prior to March 3, 2008.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012); 4.71a, Diagnostic Code 5290 (effective prior to September 26, 2003), Diagnostic Code 5293, effective prior to September 23, 2002), Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003), Diagnostic Codes 5235-5243 (effective from September 26, 2003).  The Board is mindful of the Veteran's documented complaints of neck pain, which he is competent to relate.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in the years prior to 2008, the Veteran had noted only pain, rather than incapacitating exacerbations.  In the absence of any such findings prior to March 3, 2008, a separate evaluation is not warranted.  Furthermore, as the evidence demonstrates a stable level of disability prior to 2008, staged ratings are not appropriate.

An extraschedular disability rating will be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the evaluation for the service-connected cervical disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Additionally, there is not shown to be any evidence of interference with employment due to his cervical spine disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture, nor has the Veteran painted such a picture.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the schedule for rating disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In closing the Board is certainly sympathetic to the Veteran's assertions.  However, as disclosed within the claims file the Veteran was notified of how VA determines effective dates and evaluations.  He was afforded ample opportunity to submit evidence in this regard.  The Board cannot extrapolate any conclusions as to the nature and severity of the Veteran's cervical spine condition prior to March 3, 2008 based upon the aforementioned VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the claim cannot be substantiated.  Gilbert, supra. 


ORDER

Entitlement to an initial effective date prior to March 3, 2008, for the award of a 30 percent evaluation for arthritis of the cervical spine is denied.

Entitlement to an initial separate compensable evaluation for arthritis of the cervical spine prior to March 3, 2008, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


